Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 31, 1996, convicting defendant, after a jury trial, of robbery in the second degree, assault in the second degree and resisting arrest, and sentencing him, as a persistent violent felony offender, to concurrent terms of 16 years to *160life, 12 years to life and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The element of physical injury under the robbery and assault counts was established by testimony that the officer was punched hard in the face, causing swelling and tearing of the eyes, and requiring application of ice packs, and that for a period of approximately one week the officer had difficulty reading and sleeping and needed pain medication (see, People v Guidice, 83 NY2d 630, 636; People v Evans, 250 AD2d 484, lv denied 92 NY2d 924).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). The court prevented undue prejudice by precluding elicitation of underlying facts that were excessively similar to the instant crime.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Lerner, JJ.